DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/18 and 1/25/19 have been considered by the examiner and made of record in the application file.
Election/Restrictions
Applicant's election with traverse of claims 37-48 in the reply filed on8/6/21 is acknowledged.  The traversal is on the ground(s) that Group I and II are similar recite limitations and no additional search is requiring.  This is not found persuasive because since Group I and Group II are different claims invention (please see the limitations of independent claims 25 and 37) which are corresponding to figures 10 and 11 of the specification. So, there would be a serious search and examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27, 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Yang et al (US 2019/0124687).
As to claim 25, Yang et al teaches an apparatus of a User Equipment (UE) operable to communicate with an Evolved Node-B (eNB) on a wireless network (figure 1-3, comprising:
one or more processors (element 22) to:
initiate a Listen-Before-Talk (LBT) procedure on a bandwidth of the wireless network, the bandwidth being unlicensed spectrum (step S102); and
generate a transmission if the LBT procedure indicates that the bandwidth is idle, the transmission comprising a Physical Random Access Channel (PRACH) preamble
portion and a message portion (figure 12, paragraphs 232-237), and
an interface to output the transmission (element 24).
As to claim 26, Yang et al teaches the apparatus of claim 25, wherein the message portion of the first transmission comprises a Medium Access Control (MAC) part carrying at least one of: a Cell Radio Network Temporary Identifier (C-RNTI) assigned to the UE, a Buffer Status Report (BSR) indicator, a Layer 1 or MAC UE capability indicator, a UE identity for contention resolution, or a Radio Resource Control (RRC) part including an RRC message with a UE identity for contention resolution (paragraphs 112, 141).
As to claim 27, Yang et al teaches the apparatus of claim 26, wherein the transmission is a first transmission, and wherein the one or more processors are to:
process a second transmission comprising at least one of: a Random Access Response (RAR), or a message portion (paragraph 126).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al in view of Yamada et al (US 2019/0124699).
As to claim 28, Yang et al teaches the apparatus of claim 27, Yang et al fails to teach wherein the second transmission comprises one of: a Physical Downlink Control Channel
(PDCCH) containing the C-RNTI assigned to the UE or the UE identity, or an
enhanced PDCCH (ePDCCH) containing the C-RNTI assigned to the UE or the UE
identity.  Yamada et al teaches a Physical Downlink Control Channel (PDCCH) containing the C-RNTI assigned to the UE or the UE identity, or an enhanced PDCCH (ePDCCH) containing the C-RNTI assigned to the UE or the UE identity (paragraphs 84-87).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Yamada et al into the system of Yang et al in order to improve communication capacity, speed, flexibility, low complexity and efficiency (paragraphs 84-87).

As to claim 30, Yamada et al teaches the apparatus of claim 27, wherein the second transmission comprises an RRC part including an RRC message carrying at least one of: the C-RNTI assigned to the UE, or the UE identity for contention resolution (paragraphs 84-87).
As to claims 34-36, recite limitations substantially similar to the claims 28-30. Therefore, these claims were rejected for similar reasons as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
	August 23, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642